 



Exhibit 10.3
EXECUTION COPY
AMENDMENT NO. 2 TO
PURCHASE AND SALE AGREEMENT
     THIS AMENDMENT NO. 2 TO PURCHASE AND SALE AGREEMENT (“Amendment”) is made
as of the 20th day of February, 2008, between The Lexington Master Limited
Partnership, a Delaware limited partnership (“LMLP”), and Net Lease Strategic
Assets Fund L.P., a Delaware limited partnership (the “Partnership”).
RECITALS
     A. LMLP and the Partnership have previously entered into a certain Purchase
and Sale Agreement, dated as of August 10, 2007, as amended by that certain
Amendment No. 1 to Purchase and Sale Agreement, dated as of December 20, 2008
(as amended, the “Agreement”), having as the subject matter the sale of property
or properties and direct or indirect interests in owners of property or
properties as set forth on Schedule 1 of the Agreement.
     B. Except as expressly provided herein, all capitalized terms shall have
the same meanings as set forth in the Agreement.
     B. LMLP and the Partnership desire to modify and amend the Agreement
pursuant to Section 6.3 of the Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained in the Agreement and this Amendment and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     1.1 Section 1.1. Section 1.1 is hereby amended by deleting the following
defined terms:
“Honeywell Lease” means that certain Lease and Agreement, dated as of April 26,
1985, between Lexington Glendale LLC (as successor to GlenArrow Associates
Limited Partnership by assignment) and Honeywell International Inc. (as
successor to Sperry Corporation by assignment).
“Honeywell Property” means the property located at 19019 N. 59th Avenue,
Glendale, Arizona.
     1.2 Section 1.1. Section 1.1 is hereby amended by adding the following
defined terms:
“Baker Hughes Christensen Property” means the property located at 9110 Grogans
Mill Road, The Woodlands, Texas.
     “Raytheon Property” means the property located at 1200 Jupiter Road,
Garland, Texas.
     1.3 Section 3.1(c). Section 3.1(c) is hereby amended by deleting it in its
entirety and replacing it with the following:

 



--------------------------------------------------------------------------------



 



Leases. As of a Closing: with respect to each Sold Asset, (i) the current Tenant
Estoppel for the applicable Lease disclosing no matters reasonably objectionable
to the Partnership and Inland, have been delivered to the Partnership and
Inland; (ii) the current Ground Lease Estoppel for the applicable Ground Lease,
if applicable, disclosing no matters reasonably objectionable to the Partnership
and Inland, have been delivered to the Partnership and Inland; (iii) the consent
of the ground lessor under the Ground Lease, if applicable and if required under
the Ground Lease; (iv) the Leases and, if applicable, the Ground Leases shall be
in full force and effect and no monetary or material nonmonetary default or
claim by landlord or tenant shall have arisen under any Leases or, if
applicable, the Ground Lease that was not specifically disclosed in writing to
the Partnership and Inland; (v) no tenant at the applicable Property shall have
initiated or had initiated against it any insolvency, bankruptcy, receivership
or other similar proceeding; (iv) there shall not have been any amendment to the
Lease or Ground Lease, as applicable, after the date hereof, unless consented to
by the Partnership and Inland; and (vii) there shall not have occurred an event
of any material damage or destruction to the applicable Property or any
significant condemnation of such Property which are not the obligation of the
tenants thereof to repair and renders such Sold Asset unusable by the tenant
thereof or gives the tenants thereof the right to terminate.
     1.4 Article 7. Article 7 is hereby amended by deleting Section 7.3 in its
entirety and replacing it with the following:
Condition Precedent to Closing for Baker Hughes Christensen Property.
Notwithstanding anything to the contrary, the obligation of each of the
Partnership and LMLP to consummate a Closing with respect to the Interests
related to the Baker Hughes Christensen Property is subject to the acquisition
by NLSAF Garland L.P. of a 100% fee interest in the Raytheon Property.
     1.5 Schedule 1. Schedule 1 is hereby amended by deleting it in its entirety
and replacing it with Schedule 1 hereto.
     1.6 Schedule 2. Schedule 2 is hereby amended by deleting it in its entirety
and replacing it with Schedule 2 hereto.
     1.7 Schedule 2.5. Schedule 2.5 is hereby amended by deleting it in its
entirety and replacing it with Schedule 2.5 hereto.
     1.8 Schedule 2.8. Schedule 2.8 is hereby amended by deleting it in its
entirety and replacing it with Schedule 2.8 hereto.
     1.9 Schedule 4.2. Schedule 4.2 is hereby amended by deleting it in its
entirety and replacing it with Schedule 4.2 hereto.
     1.10 No Further Amendment. Except as expressly provided for in this
Amendment, the Agreement is in full force and effect and in accordance with its
terms and is not further amended.

2



--------------------------------------------------------------------------------



 



     1.11 Counterparts. This Amendment may be executed in multiple counterparts
and by facsimile signatures, each of which shall be deemed to be an original,
but all of which together, when fully executed shall constitute the same
Amendment.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed on their behalf as of the date first above written.

                  THE LEXINGTON MASTER LIMITED         PARTNERSHIP, a Delaware
limited Partnership    
 
                By: Lex GP-1 Trust, a Delaware statutory trust, its
general partner    
 
           
 
  By:   /s/ Joseph S. Bonventre    
 
           
 
  Name:   Joseph S. Bonventre    
 
           
 
  Title:   Senior Vice President    
 
           
 
                NET LEASE STRATEGIC ASSETS FUND L.P., a Delaware limited
partnership    
 
           
 
  By:   LMLP GP, a Delaware limited
partnership, its general partner    
 
           
 
  By:   /s/ Joseph S. Bonventre    
 
           
 
  Name:   Joseph S. Bonventre    
 
           
 
  Title:   Senior Vice President    
 
           

The undersigned LMLP Sale Affiliates, severally and solely with respect to the
Sold Asset or Sold Assets set forth opposite their respective name on Schedule 1
hereto, agree to sell such Sold Asset or Sold Asset subject to and in accordance
with the terms and conditions of the Agreement and this Amendment:

          LSAC Operating Partnership L.P.    
 
        By: LSAC General Partner LLC    
 
       
By:
  /s/ Joseph S. Bonventre    
 
       
Name:
  Joseph S. Bonventre    
 
       
Title:
  Senior Vice President    
 
       

 



--------------------------------------------------------------------------------



 



          Lexington TIC OK Holdings L.P.    
 
        By: Lexington TIC OK LLC, its general partner    
 
       
By:
  /s/ Joseph S. Bonventre    
 
       
Name:
  Joseph S. Bonventre    
 
       
Title:
  Senior Vice President    
 
       
 
        Triple Net Investment Company LLC    
 
       
By:
  /s/ Joseph S. Bonventre    
 
       
Name:
  Joseph S. Bonventre    
 
       
Title:
  Senior Vice President    
 
        Net 3 Acquisition L.P.    
 
        By: Lex GP-1 Trust, its general partner    
 
       
By:
  /s/ Joseph S. Bonventre    
 
       
Name:
  Joseph S. Bonventre    
 
       
Title:
  Senior Vice President    
 
       
 
        Lepercq Corporate Income Fund L.P.    
 
        By: Lex GP-1 Trust, its general partner    
 
       
By:
  /s/ Joseph S. Bonventre    
 
       
Name:
  Joseph S. Bonventre    
 
       
Title:
  Senior Vice President    
 
       
 
        Lexington Acquiport Company II, LLC    
 
       
By:
  /s/ Joseph S. Bonventre    
 
       
Name:
  Joseph S. Bonventre    
 
       
Title:
  Senior Vice President    
 
       

 



--------------------------------------------------------------------------------



 



          Lexington Foxboro I LLC    
 
       
By:
  /s/ Joseph S. Bonventre    
 
       
Name:
  Joseph S. Bonventre    
 
       
Title:
  Senior Vice President    
 
       
 
        Westport View Corporate Center L.P.    
 
        By: Lexington Westport LLC, its general partner    
 
       
By:
  /s/ Joseph S. Bonventre    
 
       
Name:
  Joseph S. Bonventre    
 
       
Title:
  Senior Vice President    
 
       
 
        Lexington Realty Trust    
 
       
By:
  /s/ Joseph S. Bonventre    
 
       
Name:
  Joseph S. Bonventre    
 
       
Title:
  Executive Vice President    
 
       
 
        LXP I, L.P.    
 
        By: LXP I Trust, its general partner    
 
       
By:
  /s/ Joseph S. Bonventre    
 
       
Name:
  Joseph S. Bonventre    
 
       
Title:
  Senior Vice President    
 
       
 
        North Tampa Associates    
 
        By: Lexington Realty Trust, its managing general partner    
 
       
By:
  /s/ Joseph S. Bonventre    
 
       
Name:
  Joseph S. Bonventre    
 
       
Title:
  Senior Vice President    
 
       

 



--------------------------------------------------------------------------------



 



          Lexington Texas Holdings L.P.    
 
        By; Lexington Texas Holdings Manager LLC, its general partner    
 
       
By:
  /s/ Joseph S. Bonventre    
 
       
Name:
  Joseph S. Bonventre    
 
       
Title:
  Senior Vice President    
 
       
 
        Lepercq Corporate Income Fund II L.P.    
 
        By: Lex GP-1 Trust, its general partner    
 
       
By:
  /s/ Joseph S. Bonventre    
 
       
Name:
  Joseph S. Bonventre    
 
       
Title:
  Senior Vice President    
 
       

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

                                                          Net                  
                          Prorations                                            
and                                             Adjustments                    
                Property       (See                           GP/Manager   LMLP
Sale Type   Primary Tenant   Address   Attached)   Purchase Price   Loans   Sold
Assets   Owner   Entity   Affiliate  
Fee interest
  American Golf
Corporation   11411 N. Kelly Avenue, Oklahoma City, Oklahoma       $ 5,300,000  
    —     100% membership interest in LSAC Oklahoma City Manager LLC and 100
limited partnership interest in LSAC Oklahoma L.P.   LSAC Oklahoma City L.P.  
LSAC Oklahoma
Manager LLC   LSAC Operating Partnership L.P.
 
                                             
40%
tenancy-in-common
interest
  AT&T Wireless Services, Inc.   3201 Quail Springs
Parkway, Oklahoma
City, Oklahoma       $ 10,078,021     $ 5,899,549     100% membership interest
in Lexington Oklahoma City Manager LLC and 100% limited partnership interest in
Lexington Oklahoma City L.P.   Lexington Oklahoma City L.P.   Lexington Oklahoma
City Manager LLC   Lexington TIC OK Holdings L.P.  
Fee interest
  Bay Valley Foods,
LLC   2935 Van Vactor
Way, Plymouth,
Indiana       $ 8,900,000     $ 6,584,860     100% membership interest in LSAC
Plymouth Manager LLC and 100% limited partnership interest in LSAC Plymouth L.P.
  LSAC Plymouth L.P.   LSAC Plymouth
Manager LLC   LSAC Operating Partnership L.P.

 



--------------------------------------------------------------------------------



 



                                                          Net                  
                          Prorations                                            
and                                             Adjustments                    
                Property       (See                           GP/Manager   LMLP
Sale Type   Primary Tenant   Address   Attached)   Purchase Price   Loans   Sold
Assets   Owner   Entity   Affiliate  
Fee Interest
  Baker Hughes, Inc.   9110 Grogans Mill
Road, Houston,
Texas       $ ___     $ ___     100% membership interest in NLSAF BHI Christen
GP LLC (after transfer of general partner interest in Texan Christensen Limited
Partnership from Lexington BHI Trust) and 99.5% limited partnership interest in
Texan Christensen Limited Partnership   Texan Christensen
Limited Partnership   NLSAF BHI Christen GP LLC (after transfer of general
partner interest in Texan Christensen Limited Partnership from Lexington BHI
Trust)   Lexington Realty
Trust
 
                                             
Fee interest
  Corning, Inc.   736 Addison Road,
Erwin, New York       $ 15,352,633     $ 9,299,052     100% membership interest
in Lexington TNI Erwin Manager LLC and 100% limited partnership interest in
Lexington TNI Erwin L.P.   Lexington TNI Erwin L.P.   Lexington TNI Erwin
Manager LLC   Triple Net
Investment Company
LLC

 



--------------------------------------------------------------------------------



 



                                                          Net                  
                          Prorations                                            
and                                             Adjustments                    
                Property       (See                           GP/Manager   LMLP
Sale Type   Primary Tenant   Address   Attached)   Purchase Price   Loans   Sold
Assets   Owner   Entity   Affiliate  
Fee interest
  Cox Communications, Inc.   1440 East
15th Street, Tucson,
Arizona       $ 6,837,206     $ 2,257,957     100% membership
interest in Net 2
Cox LLC   Net 2 Cox LLC       Net 3 Acquisition L.P.
 
                                             
Fee interest
  Georgia Power
Company   2500 Patrick Henry
Parkway, McDonough,
Georgia       $ 19,500,000     $ 12,675,000     100% membership interest in
Acquiport McDonough Manager LLC and 99.5% limited partnership interest in
Acquiport McDonough L.P.   Acquiport McDonough L.P.   Acquiport McDonough
Manager LLC   Lexington Acquiport
Company II, LLC
 
                                             
Fee interest
  Ivensys Systems, Inc. (Siebe, Inc.)   70 Mechanic Street,
Foxboro,
Massachusetts       $ ___     $ ___     100% membership
interest in
Lexington Foxboro I
LLC   Lexington Foxboro I
LLC       Lepercq Corporate Income Fund L.P.
 
                                             
Fee interest
  Kelsey-Seybold Clinic (St. Lukes Episcopal Health System)   11555 University
Boulevard, Houston,
Texas       $ ___     $ ___     100% membership interest in Lexington Sugarland
Manager LLC and 100% limited partnership interest in Lexington Sugarland L.P.  
Lexington Sugarland L.P.   Lexington Sugarland
Manager LLC   Westport View Corporate Center L.P.

 



--------------------------------------------------------------------------------



 



                                                          Net                  
                          Prorations                                            
and                                             Adjustments                    
                Property       (See                           GP/Manager   LMLP
Sale Type   Primary Tenant   Address   Attached)   Purchase Price   Loans   Sold
Assets   Owner   Entity   Affiliate  
Fee interest
  Litton Loan Servicing L.P. (Credit-Based Asset Servicing and Securitization
LLC)   3500 North Loop
Court, McDonough,
Georgia       $ 13,750,000       —     100% membership interest in NLSAF
McDonough Manager LLC and 100% limited partnership interest in NLSAF McDonough
L.P.   NLSAF McDonough L.P.   NLSAF McDonough
Manager LLC   Lexington Realty
Trust
 
                                             
Fee interest
  Montgomery County
Management, LLC   17191 St. Lukes Way, Woodlands, Texas       $ 10,000,000     $
7,500,000     100% membership interest in LSAC Woodlands Manager LLC and 99.5%
limited partnership interest in LSAC Woodlands L.P.   LSAC Woodlands L.P.   LSAC
Woodlands L.P.   LSAC Operating Partnership L.P.

 



--------------------------------------------------------------------------------



 



                                                          Net                  
                          Prorations                                            
and                                             Adjustments                    
                Property       (See                           GP/Manager   LMLP
Sale Type   Primary Tenant   Address   Attached)   Purchase Price   Loans   Sold
Assets   Owner   Entity   Affiliate  
Fee interest
  Nextel of Texas   1600 Eberhardt
Road, Temple, Texas       $ 19,750,000     $ 8,757,807     100% membership
interest in Lexington Temple Manager Trust and 99% limited partnership interest
in Lexington Temple L.P.   Lexington Temple L.P.   Lexington Temple Manager
Trust (which will be converted to Lexington Temple Manager, LLC thereafter)  
Lexington Realty
Trust
 
                                             
Fee interest
  Nextel West
Corporation   6455 State Highway 303 N.E., Bremerton, Washington       $
15,498,614     $ 6,473,162     100% membership
interest in
Lexington Bremerton
Manager LLC   Lexington Bremerton
LLC   Lexington Bremerton
Manager LLC   Lexington Realty
Trust
 
                                             
Fee interest
  Northrop Grumman Systems Corp.   3943 Denny Avenue,
Pascagoula,
Mississippi       $ 6,300,000       —     100% membership interest in LSAC
Pascagoula Manager LLC and 100% limited partnership interest in LSAC Pascagoula
L.P.   LSAC Pascagoula L.P.   LSAC Pascagoula
Manager LLC   LSAC Operating Partnership L.P.
 
                                             
Fee interest
  Omnipoint Holdings, Inc. (T-Mobile USA, Inc.)   133 First Park
Drive, Oakland,
Maine       $ 15,185,754     $ 10,226,839     100% membership interest in
Acquiport Oakland Manager LLC and 100% limited partnership interest in Acquiport
Oakland L.P.   Acquiport Oakland L.P.   Acquiport Oakland
Manager LLC   Lexington Acquiport
Company II, LLC

 



--------------------------------------------------------------------------------



 



                                                          Net                  
                          Prorations                                            
and                                             Adjustments                    
                Property       (See                           GP/Manager   LMLP
Sale Type   Primary Tenant   Address   Attached)   Purchase Price   Loans   Sold
Assets   Owner   Entity   Affiliate  
Fee interest
  Owens Corning   1901
49th Avenue,
Minneapolis,
Minnesota       $ 8,243,486       —     100% membership interest in Lexington
Minneapolis L.L.C.   Lexington Minneapolis L.L.C.       Lepercq Corporate Income
Fund L.P.
 
                                             
Fee interest
  Parkway Chevrolet, Inc.   25500 SH 249,
Tomball, Texas       $ 14,500,000     $ 9,308,850     100% membership interest
in LSAC Tomball Manager LLC and 100% limited partnership interest in LSAC
Tomball L.P.   LSAC Tomball L.P.   LSAC Tomball
Manager LLC   LSAC Operating Partnership L.P.
 
                                             
Fee interest
  Seimens Dematic
Postal Automation   1404-1501 Nolan
Ryan Parkway,
Arlington, Texas       $ ___     $ ___     100% membership interest in Lexington
Arlington Manager LLC and 99.5% limited partnership interest in Lexington
Arlington L.P.   Lexington Arlington L.P.   Lexington Arlington
Manager LLC   Lexington Acquiport
Company II, LLC

 



--------------------------------------------------------------------------------



 



                                                          Net                  
                          Prorations                                            
and                                             Adjustments                    
                Property       (See                           GP/Manager   LMLP
Sale Type   Primary Tenant   Address   Attached)   Purchase Price   Loans   Sold
Assets   Owner   Entity   Affiliate  
Fee interest
  Silver Spring Gardens, Inc. (Huntsinger Farms, Inc.)   2424 Alpine Road,
Eau Claire,
Wisconsin       $ 12,400,000       —     100% membership interest in LSAC Eau
Claire Manager LLC and 100% limited partnership interest in LSAC Eau Claire L.P.
  LSAC Eau Claire L.P.   LSAC Eau Claire
Manager LLC   LSAC Operating Partnership L.P.
 
                                             
Fee interest
  SKF USA Inc.   324 Industrial Park
Road, Franklin,
North Carolina       $ 4,939,363     $ 1,472,638     Fee interest   Lexington
Realty
Trust       Lexington Realty
Trust
 
                                             
Fee interest
  Tenneco Automotive Operation Company (Tenneco Automotive Inc.)   904
Industrial
Road, Marshall,
Michigan       $ ___       —     Fee interest   LXP I, L.P.       LXP I, L.P.
 
                                             
Fee interest
  Time Customer Service, Inc. (Time, Inc.)   10419 North
30th Street, Tampa,
Florida       $ ___     $ ___     Fee interest   North Tampa
Associates       North Tampa
Associates

 



--------------------------------------------------------------------------------



 



                                                          Net                  
                          Prorations                                            
and                                             Adjustments                    
                Property       (See                           GP/Manager   LMLP
Sale Type   Primary Tenant   Address   Attached)   Purchase Price   Loans   Sold
Assets   Owner   Entity   Affiliate  
Fee interest
  TRW, Inc. (Experian Information Solutions, Inc.)   601 & 701 Experian
Parkway, Allen,
Texas       $ ___     $ ___     100% membership interest in Lexington Allen
Manager LLC and 100% limited partnership interest in Lexington Allen L.P.  
Lexington Allen L.P.   Lexington Allen
Manager LLC   Lexington Texas Holdings L.P.
 
                                             
Fee interest
  Voicestream PCS I (T-Mobile USA, Inc.)   2999 S.W. 6th Street, Redmond, Oregon
      $ 22,079,662     $ 9,605,384     100% membership
interest in
Lexington Redmond
Manager LLC   Lexington Redmond
LLC   Lexington Redmond
Manager LLC   Lepercq Corporate Income Fund II L.P.
 
                                             
Fee interest
  Voicestream PCS II (T-Mobile USA, Inc.)   9601 Renner
Boulevard, Lenexa,
Kansas       $ 19,014,738     $ 10,098,936     100% membership
interest in
Acquiport Lenexa
Manager LLC   Acquiport Lenexa LLC   Acquiport Lenexa
Manager LLC   Lexington Acquiport
Company II, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Lease, dated as of September 27, 2000, between Texan Training Limited
Partnership and Baker Hughes Incorporated, as amended
Lease Agreement, date d as of March 14, 2003, between LSAC Plymouth L.P. (as
successor to Van Vactor LLC by assignment and Bay Valley Foods, LLC (as
successor by assignment to Dean Specialty Foods Group, LLC by assignment), as
amended and assigned
Nextel Communications Standard Office Lease Agreement, dated January 30, 2001,
between Nextel West Corp. and Lexington Bremerton LLC (as successor to NBS
Bremerton, L.L.C. by assignment), as amended and assigned
Office Lease Agreement, dated as of July 13, 2004, between Lexington Sugarland
L.P. (as successor to TDC KS, L.P. by assignment) and KS Management Services,
LP, as amended and assigned
Lease Agreement, dated as of March 30, 2004, between Acquiport Lenexa LLC (as
successor to HP Kansas City, LLC by assignment) and Voicestream PCS II
Corporation, as amended and assigned
Lease Agreement, dated as of December 27, 2004, between Acquiport Oakland L.P.
(as successor to HP Maine, LLC by assignment) and Omnipoint Holdings, Inc., as
amended and assigned
Lease Agreement, dated as of August 5, 2007, between Lexington Redmond LLC (as
successor to HP Redmond, LLC by assignment) and Voicestream PCS I LLC, as
amended and assigned
Lease Agreement, dated September 28, 1990, between Net 2 Cox (as successor to
Net 2 L.P. by assignment) and CoxCom, Inc. (as successor to Robin Cable Systems
of Tucson by assignment), as amended and assigned
Nextel Communications Standard Office Lease Agreement, dated as of      ,
between Nextel of Texas Inc. and Lexington Temple L.P. (as successor to NBS
Temple, L.L.C. by assignment), as amended and assigned

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.5
ORGANIZATIONAL CHART
[Intentionally omitted from filing]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.8
RENT ROLL
[Intentionally omitted from filing]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.17
TENANT ESTOPPELS
American Golf / Silverhorn
AT&T
Baker Hughes-Christensen
(Grogans)
Bay Valley Foods
Corning
Cox
Experian
Georgia Power
Huntsinger
Invensys
Litton Loan / CBASS
Montgomery County Mgnt/Sadler
Nextel-Bremerton
Nextel-Temple
Northrop Grumman
Owens Corning-Minneapolis
Parkway Chevrolet
Seimens
SKF
St. Lukes/Kelsey Seybold
Tenneco
Time
T-Mobile-Lenexa
T-Mobile-Oakland
T-Mobile-Redmond

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2
PERMITTED EXCEPTIONS
[Intentionally omitted from filing]

 